                        IN THE UNITED STATED BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF OHIO
                                             }    CHAPTER 13 PROCEEDING
                                             }
  IN RE:                                     }    Case #: 17-52679
   Brandi Monique Daniels                    }
                                             }     Judge Alan M. Koschik
   Debtor                                    }
                                             }     MOTION TO MODIFY
                                             }     CONFIRMED CHAPTER
                                             }     13 PLAN
******************************************************************************
       Now comes the Debtor, by and through her attorney, Ryan J. Gerace, and respectfully
moves this Court to grant this Motion to Modify Confirmed Chapter 13 Plan.

         The Debtor in this case filed her Chapter 13 Bankruptcy on November 7th, 2017. The
Debtor filed her Chapter 13 Plan on December 7th, 2017. The Debtor filed Amended Plans on
April 18th, 2018; June 6th, 2018; and June 22nd, 2018. The Debtor’s Third Amended Chapter 13
Plan was confirmed on or about July 25th, 2018. The Debtor’s Plan was confirmed at a payment
of $ 504.00 per month, with a one hundred percent (100%) dividend to the unsecured creditors.
The Debtor’s commitment period in this case is thirty-six (36) months. The bar date in this case
has passed for all creditors. The Chapter 13 Trustee’s Office filed a Motion to Modify Chapter
13 Plan on June 13th, 2019 that increased the Debtor’s Chapter 13 Plan to $ 665.00 per month.

        Currently, the Debtor cannot afford her Chapter 13 Plan payments and her necessary
living expenses. The Debtor is modifying her Chapter 13 Plan in the following ways. The
Debtor is modifying her Chapter 13 Plan payments from $665.00 per month to $375.00 per
month, effective with the June 2020 Chapter 13 Plan payment. The unsecured dividend of one
hundred percent (100%) will remain the same under this modification. All other aspects of the
Debtor’s Confirmed Chapter 13 Plan remain the same.

The Debtor prays this Motion is granted.


                      Respectfully Submitted,

                      /s/ Ryan J. Gerace, Esq.
                      Ryan J. Gerace (0075913)
                      Borders & Gerace, LLC
                      529 White Pond Drive
                      Akron, Ohio 44320
                      Tel. (330) 983-9719
                      BandGakroncourtnotices@gmail.com




17-52679-amk      Doc 73     FILED 06/25/20      ENTERED 06/25/20 10:41:03          Page 1 of 4
                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 25th   day of    June , 2020, a true and correct copy of this

MOTION TO MODIFY CHAPTER 13 PLAN was served:

        Via the Court’s Electronic Case Filing System on these entities and individuals who are
listed on the Court’s Electronic Mail Notice List:

       David T. Brady, for Woods Cove, at DBrady@Sandhu-Law.com
       Keith L. Rucinski, for the Office of Chapter 13 Trustee, at efilings@ch13akron.com
       Office of the United States Trustee
       Richard P. Schroeter Jr., for Ohio Dept. of Taxation, at Rschroeter@amer-collect.com
       Regina M. VanVorous, for Summit County, at rvanvorous@summitoh.net

       And by regular US Mail, Postage Paid, on this 25th day of June, 2020 to the following:

       Debtor(s):
       Brandi Monique Daniels
       322 Trigonia Drive
       Akron, Ohio 44302
       (*Served via Regular US Mail*)


       Creditors:
       (*Served via Regular US Mail*)
       Atlas Acquisitions LLC
       294 Union St.
       Hackensack, NJ 07601


       EAGLE LOAN CO
       1889 WEST MARKET ST
       AKRON OHIO 44313


       GLHEC on behalf of
       Great Lakes Higher Ed Guar Corp
       PO Box 8961
       Madison WI 53708-8961




17-52679-amk      Doc 73      FILED 06/25/20         ENTERED 06/25/20 10:41:03          Page 2 of 4
     Kristen M. Scalise
     Fiscal Officer
     Summit County Fiscal Office
     175 S. Main Street
     Akron, Ohio 44308


     LVNV Funding, LLC its successors and assigns as
     assignee of MHC Receivables, LLC
     Resurgent Capital Services
     PO Box 10587
     Greenville, SC 29603-0587


     MERRICK BANK
     Resurgent Capital Services
     PO Box 10368
     Greenville, SC 29603-0368


     Midland Funding LLC
     PO Box 2011
     Warren, MI 48090


     Ohio Department of Taxation
     Bankruptcy Division
     P.O. Box 530
     Columbus, OH 43216


      Ohio Edison
     5001 NASA Blvd
     Fairmont, WV 26554


     Premier Bankcard, Llc
     Jefferson Capital Systems LLC Assignee
     Po Box 7999
     Saint Cloud Mn 56302-9617




17-52679-amk    Doc 73     FILED 06/25/20     ENTERED 06/25/20 10:41:03   Page 3 of 4
     Quantum3 Group LLC as agent for
     ACE Cash Express INC
     PO Box 788
     Kirkland, WA 98083-0788


     Quantum3 Group LLC as agent for
     MOMA Funding LLC
     PO Box 788
     Kirkland, WA 98083-0788


     Santander Consumer USA
     Attn: Bankruptcy Dept.
     P.O. Box 560284
     Dallas, TX 75356-0284


     T Mobile/T-Mobile USA Inc
     by American InfoSource LP as agent
     PO Box 248848
     Oklahoma City, OK 73124-8848


     US DEPT OF EDUCATION
     CLAIMS FILING UNIT
     PO BOX 8973
     MADISON, WI 53708-8973


     Verizon
     by American InfoSource LP as agent
     PO Box 248838
     Oklahoma City, OK 73124-8838



                                            /s/ Ryan J. Gerace, Esq.
                                            Ryan J. Gerace (0075913)




17-52679-amk   Doc 73    FILED 06/25/20   ENTERED 06/25/20 10:41:03    Page 4 of 4
